

116 S4290 IS: Building Businesses Back Act of 2020
U.S. Senate
2020-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4290IN THE SENATE OF THE UNITED STATESJuly 23, 2020Mr. Cornyn introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide much needed liquidity to America’s job creators.1.Short titleThis Act may be cited as the Building Businesses Back Act of 2020.2.Monetization of general business credits(a)In generalSection 38 of the Internal Revenue Code of 1986 is amended by inserting after subsection (d) the following:(e)Special rules for eligible years(1)In generalIf a taxpayer elects the application of this subsection for any eligible taxable year—(A)the limitation under subsection (c) shall be increased by an amount equal to the excess (if any) of—(i)the credit allowed under subsection (a) for the taxable year (determined without regard to subsection (c)), over (ii)the credit allowed under subsection (a) for such taxable year (determined after the application of subsection (c)), and(B)the amount of the credit determined under section 41(a) for such taxable year shall be determined without regard to the limitation in the first sentence of section 41(g).(2)Treatment of creditFor purposes of this title (other than this section and section 39), the excess of—(A)amount of the credit allowed solely by reason of this subsection, over(B)net income tax (as defined in subsection (c)(1)) reduced by credits allowable under subparts D (without regard to this subsection) and G, shall be treated as an overpayment of tax for the taxable year.(3)Eligible taxable yearFor purposes of this subsection, the term eligible taxable year means any taxable year ending in 2019 or 2020.(4)ElectionAn election under paragraph (1) shall be made at such time and in such manner as the Secretary may prescribe. (5)Guidance and regulationsThe Secretary shall prescribe such regulations and guidance as may be necessary to carry out this subsection, including regulations or guidance to prevent any double counting of credits allowable under this section..(b)Allowance of refundsSection 1324(b)(2) of title 31, United States Code, is amended by inserting 38(e) after 36B.(c)Conforming amendmentSection 6211(b)(4)(A) of the Internal Revenue Code of 1986 is amended by inserting 38(e), after 36B,.(d)Credits not subject to sequestrationSection 255(d) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 905(d)) is amended—(1)by striking Payments and inserting the following:(1)In generalPayments; and(2)by adding at the end the following:(2)General business creditsPayments made under subsection (e) of section 38 of the Internal Revenue Code of 1986 shall be exempt from reduction under any order issued under this part..(e)Special rule for refunds(1)In generalFor purposes of the Internal Revenue Code of 1986, a credit or refund for which an application described in paragraph (2)(A) is filed shall be treated as made under section 6411 of such Code. (2)Tentative refund(A)ApplicationA taxpayer may file an application for a tentative credit or refund of any amount for which a credit or refund for any taxable year is due by reason of section 38(e) of the Internal Revenue Code of 1986. Such application shall be in such manner and form as the Secretary of the Treasury (or the Secretary’s delegate) may prescribe and shall— (i)be verified in the same manner as an application under section 6411(a) of such Code;(ii)be filed not later than the date that is 120 days after the date of the enactment of this Act; and(iii)set forth—(I)the amount of the credit claimed under section 38(e) of such Code for such taxable year; and(II)the amount of the refund claimed. (B)Allowance of adjustmentsWithin a period of 90 days from the date on which an application is filed under subparagraph (A), the Secretary of the Treasury (or the Secretary’s delegate) shall— (i)review the application;(ii)determine the amount of the overpayment; and(iii)apply, credit, or refund such overpayment,  in a manner similar to the manner provided in section 6411(b) of the Internal Revenue Code of 1986. (C)Consolidated returnsThe provisions of section 6411(c) of the Internal Revenue Code of 1986 shall apply to an adjustment under this paragraph to the same extent and manner as the Secretary of the Treasury (or the Secretary’s delegate) may provide. (3)Application for adjustment of overpayment of estimated income taxAn application for adjustment of overpayment of estimated income tax under section 6425 of the Internal Revenue Code of 1986 by reason of section 38(e) of such Code shall not fail to be treated as timely filed if filed not later than the date which is 120 days after the date of the enactment of this Act.(f)Effective dateThe amendments made by this section shall apply to taxable years ending after December 31, 2018. 